Citation Nr: 1201001	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hand and wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

The Veteran had active service from July 1986 to July 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that his currently diagnosed low back and right hand and wrist disabilities are related to service.  Service treatment records associated with the claims file show that the Veteran was afforded a clinical evaluation and physical examination in December 1985 prior to entering service.  The clinical evaluation was normal and no orthopedic abnormalities were found.  The Veteran was treated at sick call in October 1987 after injuring his back while lifting a heavy valve.  According to the Veteran, this injury occurred the previous day.  The impression was muscle spasm, secondary to bilateral sacrospinalis strain.  A follow-up treatment note dated later that same month found the Veteran was "much better."  The diagnosis was resolved muscle strain to sacrospinalis.  Also associated with the claims file is an x-ray report dated January 1990.  The Veteran stated at that time that a jack fell on his right hand two days prior to this episode of care.  The results of the x-ray showed no significant bony or joint abnormality.

There is no evidence of record that the Veteran was afforded a clinical evaluation and physical examination prior to discharge from service.  However, there is also no indication of record to show or suggest that the Veteran was discharged by reason of physical disability.  The Veteran was subsequently transferred to the Naval Reserves until July 1994.  The Veteran described his service in the Naval Reserves as "inactive duty status."  

The Veteran was afforded VA examinations in March 2007 in connection with the current claims.  The diagnosis was right wrist tendonitis.  X-rays of the lumbar spine were interpreted to show evidence of minimal vertebral spurring and narrowing of the L3-4 disc space.  According to the examiner, the Veteran's right wrist tendonitis was not caused by or the result of his period of active service.  In reaching this conclusion, the examiner indicated that there was no evidence of a right wrist injury or treatment in service or within one year following discharge from military service.  Similarly, the examiner opined that the Veteran's currently diagnosed low back disability was "less likely as not" caused by or the result of service.  The examiner pointed out that the Veteran had a single episode of low back pain in service in 1987.  However, there was no evidence showing ongoing back pain either in service or within one year after discharge from service.

These examination reports are inadequate for evaluation purposes.  Here, the examiner failed to discuss the significance, if any, of the Veteran's reports of continuity of back and right wrist symptoms since service.  In addition, the negative opinion offered by the examiner with regard to the right wrist tendonitis is based on an inaccurate factual history.  In this regard, contrary to the examiner's statement, there was evidence of a right upper extremity injury in service, as the Veteran dropped a jack on his right hand.  The negative opinions were also predicated on the fact that there was no evidence of the claimed disabilities within one year after discharge from service.  While this finding addresses the Veteran's contentions with respect to a presumptive service connection claim, this limited rationale fails to take into consideration the various low back and right wrist disabilities diagnosed during the appeal period and their relationship to service, if any.  Therefore, the Veteran must be provided new VA examinations to address these issues on remand.     

The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from October 2009.  In addition, the Veteran must be contacted and asked to identify any and all VA and non-VA sources of treatment for disabilities on appeal that are not already of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for a low back disability and entitlement to service connection for a right hand and wrist disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from October 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any low back disability found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any low back disability found is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must integrate the previous findings and diagnoses of current findings of a low back disorder to obtain a true picture of the nature of the Veteran's low back disorder.  The examiner must comment on the significance, if any, of the Veteran's June 2000 post-service back injury in reaching these conclusions.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must also be scheduled for a VA examination to determine the nature and etiology of any right hand and/or wrist disability found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any right hand and/or wrist disability found is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must integrate the previous findings and diagnoses of current findings of a right wrist disorder to obtain a true picture of the nature of the Veteran's right hand and/or right wrist disorder.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

